COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

IN THE INTEREST OF P.J.P.R, a                     §
Child.
                                                  §
                                                                    No. 08-14-00245-CV
                                                  §
                                                                       Appeal from the
                                                  §
                                                                 383rd Judicial District Court
                                                  §
                                                                  of El Paso County, Texas
                                                  §
                                                                   (TC# 2012DCM09060)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and declares the “First Amended Order

in Suit Affecting the Parent-Child Relationship Following Motion to Reconsider” signed on

August 5, 2014 to be void. We further conclude the appeal should be dismissed for want of

jurisdiction. We further order Appellee pay all costs of this appeal, and this decision be certified

below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF APRIL, 2016.


                                              ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.